Head, Justice.
1. “Every fact or circumstance serving to elucidate or throw light upon the issue being tried, constitutes proper evidence in the case.” Sample v. Lipscomb, 18 Ga. 687; Walker v. Roberts, 20 Ga. 15; Alexander v. State, 7 Ga. App. 89 (66 S. E. 274).
2. The evidence excluded, if believed by the jury, would have authorized a finding that the defendant in error had admitted execution of the deed alleged by him to be a forgery. Code, § 38-403. The testimony excluded contradicted the testimony of the defendant in error as to the execution of the deed.
3. The weight and sufficiency of evidence is solely a matter for the jury, and any relevant testimony which logically tends to prove, or disprove, any material fact at issue in the case should not be excluded from the jury’s consideration.

Judgment reversed.


All the Justices concur.

Grant, Wiggins, Grizzard & Smith, for plaintiffs in error.
Bill A. Shirley, Alton T. Milam, and Gordon A. Smith, contra.